Case 2:16-cr-O0080-RSM Document 28° Filed 08/02/19 Page 1of1

AO (Rev. 11/11) Arrest Warrant

UNITED STATES DISTRICT COURT

 

for the
WESTERN DISTRICT OF WASHINGTON ————FILED = ____ ENTERED
AT SEATTLE ________ LODGED ___s—sCRECEIVED
SG AUG 02 2019
United States of America AT SEATTLE
ve . WESTERN DIST NG T OF WASHINGTON
Case No. CR16-80 RSM BY DEPUTY
CHARLES TAESUNG PAK
Defendant
ARREST WARRANT

To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States Magistrate Judge without
unnecessary delay CHARLES TAESUNG PAK, who is accused of an offense or violation based on the
following document filed with the court:

X Indictment _ Superseding Indictment _. Information _ Superseding Information __ Complaint
_ Probation Violation Petition _ Supervised Release Violation Petition _ Violation Notice _ Order of Court

This offense is briefly described as follows:

  
 
 

Count 1: Conspiracy to Distribute Cocaine & Heroin
21:846

March 23, 2016

nk wa
Seattle, WA James Kell Deputy Clerk

Printed name and title

 

 

Return

 

 

This warrant was received on (date) 3 [23/16 ; and the person was arrested on (date) S// 7___at

(city and state) P/. arnt tA . .
Date: B/1/19 27a

Arresting officer’s signature
DUIM Weun Geler
Printed name and title

 

 

 

 

 

 

 

 
